It is impossible to give intelligent consideration to any of the plaintiffs’ contentions without (a) the trial transcript and (b) the unanswered demands for admissions of fact which the judge made parts of his findings. None of that material has been reproduced in the plaintiffs’ appendix, and “we see no occasion to send for the original papers in order to discover whether there is any merit to the ... [plaintiffs’] contentions.” Slater v. Burnham Corp. ante, 791 (1976). See also Storer v. Anderson, ante, 809 (1976).

Judgment affirmed.